        Case 8:20-bk-13014-MW Doc 179 Filed 08/08/21 Entered 08/08/21 21:16:20                                                                       Desc
                            Imaged Certificate of Notice Page 1 of 7
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-13014-MW
Northern Holding, LLC                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 06, 2021                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 08, 2021:
Recip ID                 Recipient Name and Address
db                     + Northern Holding, LLC, 13217 Jamboree Rd #429, Tustin, CA 92782-9158

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 08, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 6, 2021 at the address(es) listed
below:
Name                               Email Address
D Edward Hays
                                   on behalf of Trustee Richard A Marshack (TR) ehays@marshackhays.com
                                   ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.courtdrive.com

David Wood
                                   on behalf of Interested Party Courtesy NEF dwood@marshackhays.com
                                   dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com

Elissa Miller
                                   on behalf of Interested Party Bank Direct Capital Finance emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Elissa Miller
                                   on behalf of Interested Party Elissa D. Miller emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Gerrick Warrington
        Case 8:20-bk-13014-MW Doc 179 Filed 08/08/21 Entered 08/08/21 21:16:20                                               Desc
                            Imaged Certificate of Notice Page 2 of 7
District/off: 0973-8                                          User: admin                                                   Page 2 of 2
Date Rcvd: Aug 06, 2021                                       Form ID: pdf042                                              Total Noticed: 1
                             on behalf of Creditor Farm Credit West FLCA gwarrington@frandzel.com, sking@frandzel.com

Matthew D. Resnik
                             on behalf of Debtor Northern Holding LLC matt@rhmfirm.com,
                             roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
                             om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Michael J Gomez
                             on behalf of Creditor Farm Credit West FLCA mgomez@frandzel.com, dmoore@frandzel.com

Nancy S Goldenberg
                             on behalf of U.S. Trustee United States Trustee (SA) nancy.goldenberg@usdoj.gov

Paul F Ready
                             on behalf of Creditor Adler Belmont Group Inc. tamara@farmerandready.com

Reed S Waddell
                             on behalf of Creditor Farm Credit West FLCA rwaddell@frandzel.com, sking@frandzel.com

Richard A Marshack (TR)
                             pkraus@marshackhays.com rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com

Roksana D. Moradi-Brovia
                             on behalf of Debtor Northern Holding LLC roksana@rhmfirm.com,
                             matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;
                             russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Tinho Mang
                             on behalf of Trustee Richard A Marshack (TR) tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tinho Mang
                             on behalf of Interested Party Courtesy NEF tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov


TOTAL: 15
   Case 8:20-bk-13014-MW Doc 179 Filed 08/08/21 Entered 08/08/21 21:16:20                                                             Desc
                       Imaged Certificate of Notice Page 3 of 7

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Elissa D. Miller (CA Bar No. 120029)
   emiller@sulmeyerlaw.com                                                                             FILED & ENTERED
 SulmeyerKupetz, A Professional Corporation
 333 South Grand Avenue, Suite 3400
 Los Angeles, CA 90071                                                                                        AUG 06 2021
 Tel: 213-626-2311
 Fax: 213-629-4520
                                                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                                                         Central District of California
                                                                                                         BY jle        DEPUTY CLERK




                                                                                              CHANGES MADE BY COURT
      Attorney for Movant Bank Direct Capital Finance
      Movant appearing without an attorney

                                          UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA -SANTA ANA DIVISION

 In re:                                                                     CASE NO.: :8:20-bk-13014-MW

 NORTHERN HOLDING, LLC,                                                     CHAPTER: 7

                                                                                     ORDER GRANTING MOTION FOR
                                                                                     RELIEF FROM THE AUTOMATIC
                                                                                      STAY UNDER 11 U.S.C. § 362
                                                                                        (PERSONAL PROPERTY)

                                                                            DATE: August 4, 2021
                                                                            TIME: 9:00 a.m.
                                                                            COURTROOM: 6C
                                                                            PLACE: 411 West Fourth Street
                                                                                   Santa Ana, CA 92701

                                                            Debtor(s).
 Movant: Bank Direct Capital Finance



1. The Motion was:                     Opposed              Unopposed               Settled by stipulation

2. The Motion affects the following personal property (Property):

          Vehicle (year, manufacturer, type and model):

          Vehicle identification number:
          Location of vehicle (if known):

          Equipment (manufacturer, type, and characteristics):

          Serial number(s):
          Location (if known):


EDM 2716416v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                              Page 1                                         F 4001-1.RFS.PP.ORDER
      Case 8:20-bk-13014-MW Doc 179 Filed 08/08/21 Entered 08/08/21 21:16:20                                                          Desc
                          Imaged Certificate of Notice Page 4 of 7

           Other personal property (type, identifying information, and location):

           Unearned Insurance Premiums on policies obtained by Rabbit Ridge who has defaulted on the financing. Debtor
           is an additional insured on the insurance policies financed. Debtor is not the borrower.


           See Supporting Declaration of Richard Twardowski and Exhibits 1, 2 & 3 attached to the Motion (Docket No. 145)

3. The Motion is granted under:
      a.       11 U.S.C. § 362 (d)(1)
      b.       11 U.S.C. § 362 (d)(2)

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.       7HUPLQDWHGDVWRWKH'HEWRUDQGWKH'HEWRU¶VEDQNUXSWF\Hstate.
      b.       Modified or conditioned as set for the in Exhibit                  to this order.
      c.       Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
               remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to repossess or otherwise obtain possession and dispose of the Property in
           accordance with applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or
           property of the estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not repossess the Property before (date)                               .

7.         The stay remains in effect subject to the terms and conditions set forth in the Adequate Protection Agreement to
           this order.

8.         In chapter 13 cases, the trustee must not make any further payments on acFRXQWRI0RYDQW¶VVHFXUHGFODLPDIWHU
           entry of this order7KHVHFXUHGSRUWLRQRI0RYDQW¶VFODLPLVGHHPHGZLWKGUDZQXSRQHQWU\RIWKLV order without
           SUHMXGLFHWR0RYDQW¶VULJKWWRILOHDQDPHQGHGXQVHFXUHGFODLPIRUDQ\GHILFLHQF\$EVHQWDVWLSXODWLRQor order to
           the contrary, Movant must UHWXUQWRWKHWUXVWHHDQ\SD\PHQWVUHFHLYHGIURPWKHWUXVWHHRQDFFRXQWRI0RYDQW¶V
           secured claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated or modified as to the co-debtor, as to the
           same terms and conditions.

10.        The 14-day stay provided by FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12.        This order is binding in any other bankruptcy case purporting to affect the Property filed not later than 2 years
           after the date of entry of such order, except that a debtor in a subsequent case may move for relief from the order
           based upon changed circumstances or for good cause shown, after notice and hearing.

13.        This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the Property.

14.        This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
           interest in the Property for a period of 180 days, so that no further automatic stay shall arise in that case as to the
           Property.




EDM 2716416v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                              Page 2                                         F 4001-1.RFS.PP.ORDER
      Case 8:20-bk-13014-MW Doc 179 Filed 08/08/21 Entered 08/08/21 21:16:20                                                          Desc
                          Imaged Certificate of Notice Page 5 of 7

15.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      a.       without further notice.
      b.       upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
               nonbankruptcy law.

16.        Other (specify):

               To avoid the cancellation of the policies, no later than on the 14th day after the date of entry of this order,
               Trustee is authorized to pay to Bank Direct the arrearages due for the Months of June and July 2021 in the
               amount of $20,210.72 plus the amount of $9,384.06 due on August 15, 2021.

               In the event the total amount is not paid, on the 15th day after entry of this order, Bank Direct is authorized to
               cancel the policies and collect on its collateral ± the unearned premiums.

               For the avoidance of doubt, the Court¶s use of the word ³authorized´ is not synonymous with ³authorized and
               directed.´ A party who is authorized to perform an act has the option to do so or not to do so.

                                                                         ###




                 Date: August 6, 2021




EDM 2716416v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                              Page 3                                         F 4001-1.RFS.PP.ORDER
     Case 8:20-bk-13014-MW Doc 179 Filed 08/08/21 Entered 08/08/21 21:16:20                                                           Desc
                         Imaged Certificate of Notice Page 6 of 7

                                           ADEQUATE PROTECTION AGREEMENT
                               (This attachment is the continuation page for paragraph 7 of this order.)

The stay remains in effect subject to the following terms and conditions:

1.        The Debtor tendered payments at the hearing in the amount of $                                             .

2.        The Debtor must make regular monthly payments in the sum of $                       commencing (date)
                        . The amount of these payments may be subject tRFKDQJHXQGHUWKHWHUPVRIWKHSDUWLHV¶RULJLQDO
          agreements. All payments due Movant under this Adequate Protection Agreement must be paid to Movant at the
          following address:




3.        The Debtor must cure the postpetition default computed through                                   in the amount of
          $                      as follows:

     a.        In equal monthly installments of $                                    each commencing (date)                           and
               continuing thereafter through and including                           .
     b.        By paying the sum of $                                   on or before (date)                      ,
     c.        By paying the sum of $                                   on or before (date)                      ,
     d.        By paying the sum of $                                   on or before (date)                      ,
     e.        Other:


4.        The Debtor must maintain insurance coverage on the Property and must remain current on all taxes that become
          due postpetition with regard to the Property.

5.        The Debtor must file a disclosure statement and plan on or before (date)
          A disclosure statement must be approved on or before (date)
          A plan must be confirmed on or before (date)

6.        Upon any default in the terms and conditions set forth in paragraphs 1 through 5 of this Adequate Protection
          Agreement, Movant must serve written notice of default to the Debtor, and any attorney for the Debtor. If the
          Debtor fails to cure the default within 14 days after service of such written notice:
          a.        The stay automatically terminates without further notice, hearing or order.
          b.        Movant may file and serve declaration under penalty of perjury specifying the default, together with a
                    proposed order terminating the stay, which the court may grant without further notice or hearing.
          c.        Movant may move for relief from the stay upon shortened notice pursuant to LBR 9075-1(b).
          d.        Movant may move for relief from the stay on regular notice pursuant to LBR 9013-1(d).

7.        Notwithstanding anything contained in this Adequate Protection Agreement to the contrary, the Debtor is entitled
          to a maximum (number) of           notices of default and opportunities to cure pursuant to the preceding paragraph.
          Once the Debtor has defaulted this number of times on the obligations imposed by this order and has been
          served with this number of notices of default, Movant is relieved of any obligation to serve additional notices of
          default and provide additional opportunities to cure. If an event of default occurs thereafter, Movant shall be
          entitled, without first serving a notice of default and providing the Debtor with an opportunity to cure, to file and
          serve a declaration under penalty of perjury setting forth in detail WKH'HEWRU¶VIDLOXUHVWRSHUIRUPXQGHU this
          Adequate Protection Agreement, together with a proposed order terminating the stay, which the court may enter
          without further notice or hearing.
EDM 2716416v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                              Page 4                                            F 4001-1.RFS.PP.ORDER
      Case 8:20-bk-13014-MW Doc 179 Filed 08/08/21 Entered 08/08/21 21:16:20                                                          Desc
                          Imaged Certificate of Notice Page 7 of 7

8.        This Adequate Protection Agreement is binding only during the pendency of this bankruptcy case. If, at any time,
          the stay is terminated with respect to the Property by court order or by operation of law, this Adequate Protection
          Agreement ceases to be binding and Movant may proceed to enforce its remedies under applicable
          nonbankruptcy law against the Property and/or against the Debtor.

9.        If Movant obtains relief from stay based on the Debtor¶VGHIDXOWVXQGHU this Adequate Protection Agreement, the
          order granting that relief will contain a waiver of the 14-day stay as provided in FRBP 4001(a)(3).

10.       Movant may accept any and all payments made pursuant to this order without prejudice to or waiver of any rights
          or remedies to which it would otherwise have been entitled under applicable nonbankruptcy law.

11.       Other (specify):




EDM 2716416v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                              Page 5                                         F 4001-1.RFS.PP.ORDER
